DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-20, 22-28, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US Pub No. 2015/0205301) and Reeder (US Pub No. 2018/0357877).
Regarding claim 12, Gilmore teaches a system comprising:
a user terminal configured to generate terminal location data comprising location coordinates of the user terminal (See abstract, Fig. 3, [0051], and [0052]); and
a mobile robot  (See abstract, Fig. 3, [0051], and [0052]) configured to:
operate in a user tracking mode for causing the mobile robot to follow the user terminal (See abstract, Fig. 3, and [0109]),
Gilmore does not teach operating in different modes based on the location between the mobile robot and the user terminal.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Gilmore’s device to include Reeder’s proximity based modes to prevent unauthorized use of the robot. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 13, teaches the user terminal is further configured to:
receive robot location data comprising location coordinates of the mobile robot,
calculate the distance between the mobile robot and the user terminal in real time based on a comparison of the location coordinates of the user terminal and the location coordinates of the mobile robot (Abstract, [0041], [0045], and [0052]), and
Gilmore does not teach operating in different modes based on the location between the mobile robot and the user terminal.
Reeder teaches operating in a power on/normal operation mode or an anti-theft power off mode based on the proximity between two devices (See abstract, [0007], and [0023]). 
Regarding claim 21, teaches an antitheft system comprising:
a user terminal configured to generate terminal location data comprising location coordinates of the user terminal (See abstract, Fig. 3, [0051], and [0052]);
a mobile robot configured to assist in driving of the mobile robot by selecting a preset drive mode for the mobile robot based on a location of the user terminal and a distance between the mobile robot and the user terminal, and generate robot location data of the mobile robot in real time (See abstract, Fig. 3, [0051], and [0052]); and
a monitoring device configured to monitor locations of the user terminal and the mobile robot in real time(See abstract, Fig. 3, [0051], and [0052]).

Reeder teaches operating in a power on/normal operation mode or an anti-theft power off mode based on the proximity between two devices (See abstract, [0007], and [0023]). 
Regarding claim 29, teaches a mobile robot for operating in an system, the mobile robot comprising:
a frame constituting a main body of the mobile robot (See abstract, Fig. 3, and [0052]);
a drive assistance unit configured to supply power to a drive wheel of the frame (See abstract, Fig. 3, and [0052]); and
a controller configured to: operate in a user tracking mode for causing the mobile robot to follow a user terminal (see [0051]-[0052].
Gilmore does not teach to control the user terminal and the mobile robot to perform an antitheft operation based on a region in which the user terminal and the mobile robot are located.
Reeder teaches operating in a power on/normal operation mode or an anti-theft power off mode based on the proximity between two devices (See abstract, [0007], and [0023]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683